department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uniform issue list 4980f-00 foi iii toc ir iia fei io sio iiit ie ai iii rr keh seas ine eieio io iii iii ii oe tev ratt friis io iii iooi ii ot foi otr iii rti rt tar h zrii do fair iii ioi iii oid i io jessica tm idi reid ik timid re prr ek ih perera e sree recor ahaa aed e eee hake ee weet heeeenceeenenaay h i team enenenbesebhinee legend company plan date date date date date date date date date date page date date date counsel c consulting firm f consulting firm b dear tarr rh ' fo io feiss io io oto fei otr iir jaas iii too iiia i feiss iiis oi ot fri rio oss iti this is in response to your request dated date in which you request a private_letter_ruling to waive the excise_tax under sec_4980f of the internal_revenue_code code as it applies to plan the following facts and representations have been submitted under penaity of perjury in support of the ruling requested company is a manufacturer of industrial and automotive products on date company amended the plan to freeze benefit accruals for non-unionized employees effective date pursuant to advice from counsel c a law firm experienced in pension and employee_benefits law and consulting firm f a pension and employee_benefits consulting firm company provided active employees with a notice of cessation of future benefit accruals in accordance of h of erisa and sec_4980f a h notice the h notices were delivered to approximately affected employees on or about date neither counsel c nor consulting firm f advised company that alternate payees were also required to be provided h notices on date company and the union representing employees at another plant agreed to freeze benefit accruals for unionized employees effective date pursuant to advice from consulting firm f approximately affected employees received h notices on or about date consulting firm f did not advise company that alternate payees and the union representing the affected employees were also required to be provided h notices on date company and the union representing employees at another plant agreed to freeze benefits for unionized employees effective date pursuant to advice from the consulting firm f as weil as consulting firm b another pension and employee_benefits page consulting firm approximately affected employees received h notices on or about date neither consulting firm f nor b advised company that alternate payees and the union representing the affected employees were also entitled to h notices on date outside counsel to company discovered that company had not provided alternate payees with the required h notices this was conveyed to a company representative on the same day also on date outside counsel to company discovered that company had not provided the unions representing affected employees with h notices this discovery was conveyed to a company representative on date company immediately undertook steps to remedy the failure to notify alternate payees and the unions company determined that there were alternate payees whose affiliated participants were active employees at the time of the respective freezes and two individuals whose status as alternate payees is uncertain in addition company determined that it would provide h notices to the two unions representing participants with respect to the effective date and date freezes the notices were mailed on date to the last_known_address of each alternate_payee and the unions date was less than days after date issue based on the facts and representations stated above company requests a ruling that the tax imposed under sec_4980f of the code be waived under the provisions of sec_4980f with respect to the company's failure to timely provide the section h notice to alternate payees and the unions with respect to freezing the benefits under the plan applicable law sec_4980f of the code applies to plan amendments taking effect on or after date sec_4980f of the code imposes a tax on the failure of any applicable_pension_plan to meet the requirements of sec_4980f with respect to any applicable_individual sec_4980f of the code states that the amount of the tax imposed by the failure to comply with subsection a shail be dollar_figure for each day of noncompliance sec_4980f of the code provides that no tax shall be imposed by sec_4980f on any failure during any period for which it is established to the satisfaction of the secretary that any person subject_to liability for such tax did not know that the failure existed and exercised reasonable diligence to meet the requirements of sec_4980f page sec_4980f of the code provides that no tax shall be imposed by sec_4980f on any failure if a any person subject_to liability for the tax exercises reasonable diligence to meet the requirements of sec_4980f and b such person provides the notice described in sec_4980f during the 30-day period beginning on the first day such person knew or exercising reasonable diligence would have known that such failure existed sec_4980f of the code provides that in the case of a failure that is due to a reasonable_cause and not to willful neglect the secretary may waive part or all of the tax imposed by sec_4980f to the extent that the payment of such tax would be excessive or otherwise inequitable relative to the failure involved sec_4980f of the code provides that the notice required in sec_4980f shall be provided within a reasonable_time before the effective date of the plan amendment sec_4980f of the code provides that if an applicable_pension_plan is amended to provide for a significant reduction in the rate of future accrual the plan_administrator shall provide the notice described in paragraph to each applicable_individual analysis based on the facts provided plan is an applicable_pension_plan for the purposes of sec_4980f of the code further the facts indicate that company exercised reasonable diligence to provide h notices to affected employees in this case company was unaware that it was required to provide notice to alternative payees and the unions and it exercised reasonable diligence to comply with the notice requirement by providing notice to the applicable individuals within days of discovering its failure to do so company reasonably relied on several experienced pension and employee_benefit_plan service providers who provided advice containing incomplete information as to who is required to receive notice regarding the freezing of benefits under the plan company made a good_faith effort to provide notice to each affected employee and if the professionals that were consulted had advised them to provide the notices to the alternate employees and the unions company would have timely provided the notices to those parties as well also company provided notice to each alternate_payee within days after it realized its error which fails within the timeframe set forth in the exception to the imposition of the tax under sec_4980f of the code once company's outside counsel realized the need to provide h notices for alternate payees company took prompt action and delivered notices expeditiously thus from the dates that the benefit accruals for each respective group_of_employees was frozen through date the date outside counsel informed company that it had not sent h notices to all required parties company was not aware of the necessity to provide the section h notice to alternate payees and the respective unions page involved and once aware took timely and appropriate action to provide the notices thus company's failure to timely provide the required h notices to alternate payees and unions was due to company's reasonable reliance on experienced service providers and justifies a waiver of the excise_tax penalty for the period conclusion thus with respect to your ruling requests we conclude as follows the tax imposed under sec_4980f of the code is waived under the provisions of sec_4980f of the code for the periods during which company was unaware of the necessity for making the election to alternative payees and the unions no opinion is expressed as to the qualification of the plan under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the company who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at t- please address all correspondence to se t ep ra t2 sincerely seen levine achy re lidl eyshe mplo ee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
